 


109 HR 4355 IH: Rural Veterans Services Outreach and Training Act
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4355 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Wu introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve services for veterans residing in rural areas. 
 
 
1.Short titleThis Act may be cited as the Rural Veterans Services Outreach and Training Act. 
2.Definition of outreachSection 101 of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(34)The term outreach means the act or process of reaching out in a systematic manner to proactively provide information, services, and benefits counseling to veterans, and to the spouses, children, and parents of veterans, who may be eligible to receive benefits under the laws administered by the Secretary, and to ensure that such individuals are fully informed about, and assisted in applying for, any benefits and programs under such laws.. 
3.Department of veterans affairs grant program for rural county veteran service officers 
(a)GrantsChapter 5 of title 38, United States Code, is amended by inserting after section 531 the following new section: 
 
532.Grants to assist certain rural counties in training county veteran service officers 
(a)PurposeThe purpose of this section is to improve outreach and assistance to veterans, and to the spouses, children, and parents of veterans, who may be eligible to receive veterans’ or veterans-related benefits and who are residing in rural counties through the training of rural county veteran service officers. 
(b)Grant programThe Secretary shall carry out a program to make competitive grants in accordance with this section to provide financial assistance to State departments of veteran affairs for the purpose stated in subsection (a). 
(c)Amount of grantThe amount of a grant under this section shall be determined by the Secretary, but may not exceed $50,000. 
(d)EligibilityFor purposes of this section, a State is eligible for a grant under this section if it can demonstrate either of the following: 
(1)That it has at least one county, in which veterans reside, that does not have a trained county veterans service officer. 
(2)That it has at least one county, in which veterans reside, that has an employee who performs county veterans service officer functions and is able to demonstrate a need for training for that employee in those functions.  
(e)Competition for grantAn eligible State seeking a grant under this section shall submit to the Secretary an application for the grant. The application shall be in such form and shall contain such information as the Secretary may require, including information establishing that the State is an eligible State under this section. From the applications submitted the Secretary shall approve those applications that the Secretary determines to be the most promising in carrying out the purposes of the grant program. Each State whose application is selected by the Secretary to receive a grant under the grant program shall receive funds in an amount determined by the Secretary under subsection (c). In making such determination, the Secretary shall take into consideration the amount of the total appropriation for the grant program, the relative size of the State’s veteran population, and the funding necessary to improve outreach of veterans residing in rural counties through the training of county veteran service officers in those counties. Such funds shall go to the State department of veterans’ affairs.  
(f)Requirements for State receipt of Federal fundsEach State receiving a grant under this section shall— 
(1)provide to the Secretary information and assurances that the funds received under the grant program for the training of county veteran service officers will go to assist counties which, in accordance with standards and classification of the Census Bureau, consist entirely of territory, population, and housing units outside of territory classified by the Census Bureau as an urban area; 
(2)provide an assurance that the State agency shall provide training in a manner consistent with accepted State or national training programs for county veteran service officers; 
(3)use funds received under this section only to supplement the amount of funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the purposes of this section, and not to supplant such funds; and 
(4)submit a report to the Secretary not later than one year after the receipt of such grant outlining how the grant money was spent, such report to be in such form and containing such information as the Secretary may require but including information on how the training was provided to county veterans services officers and the effect of such training on improving outreach to veterans residing in rural counties. 
(g)County Veteran Service OfficerFor purposes of this section, a county veteran service officer is an employee of a county (regardless of job title) whose duties include providing to veterans residing in the county advice and casework services related to benefits provided under laws administered by the Secretary. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans’ Affairs to carry out the provisions of this section $2,000,000 for each of fiscal years 2007 through 2010.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 531 the following new item: 
 
 
532. Grants to assist certain rural counties in training county veteran service officers. 
 
